
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.8





Central Pacific Financial Corp.
2004 Stock Compensation Plan


--------------------------------------------------------------------------------



Contents

Article 1.    Establishment, Purpose, and Duration   1 Article 2.    Definitions
  1 Article 3.    Administration   5 Article 4.    Shares Subject to the Plan
and Maximum Awards   6 Article 5.    Eligibility and Participation   7
Article 6.    Stock Options   7 Article 7.    Stock Appreciation Rights   9
Article 8.    Restricted Stock and Restricted Stock Units   10
Article 9.    Performance Shares and Performance Units   11
Article 10.    Stock-Based Awards   12 Article 11.    Performance Measures   13
Article 12.    Beneficiary Designation   14 Article 13.    Deferrals and Share
Settlements   15 Article 14.    Rights of Employees and Independent Contractors
  15 Article 15.    Change in Control   15 Article 16.    Amendment,
Modification, Suspension, and Termination   16 Article 17.    Withholding   17
Article 18.    Successors   17 Article 19.    General Provisions   17
Article 20.    Legal Construction   19

--------------------------------------------------------------------------------



Central Pacific Financial Corp.
2004 Stock Compensation Plan

Article 1. Establishment, Purpose, and Duration

        1.1    Establishment of the Plan.    Central Pacific Financial Corp., a
Hawaii corporation (hereinafter referred to as the "Company"), establishes an
incentive compensation plan to be known as the Central Pacific Financial Corp.
2004 Stock Compensation Plan (hereinafter referred to as the "Plan"), as set
forth in this document.

        The Plan permits the grant of Nonqualified Stock Options, Incentive
Stock Options, Stock Appreciation Rights ("SARs"), Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units, and Stock-Based Awards.

        The Plan shall become effective upon shareholder approval of the Plan
(the "Effective Date") and shall remain in effect as provided in Section 1.3
hereof.

        1.2    Purpose of the Plan.    The purpose of the Plan is to promote the
success and enhance the value of the Company by linking the personal interests
of the Participants to those of the Company's shareholders, and by providing
Participants with an incentive for outstanding performance.

        The Plan is further intended to provide flexibility to the Company in
its ability to motivate, attract, and retain the services of Participants upon
whose judgment, interest, and special effort the successful conduct of its
operation largely is dependent.

        1.3    Duration of the Plan.    Unless sooner terminated as provided
herein, the Plan shall terminate ten (10) years from the Effective Date. After
the Plan is terminated, no future Awards may be granted, but Awards previously
granted shall remain outstanding in accordance with their applicable terms and
conditions and the Plan's terms and conditions. Notwithstanding the foregoing,
no Incentive Stock Options may be granted more than ten (10) years after the
earlier of (a) the adoption of the Plan by the Board, and (b) the Effective
Date.

        1.4    Awards under Prior Option Plans.    From and after the Effective
Date, the Company will make new Awards only under this Plan. For the avoidance
of doubt, all awards granted before the Effective Date under any prior plan
shall remain in full force and effect and shall continue to be governed by the
terms of the applicable plan and related award agreement.

Article 2. Definitions

        Whenever used in the Plan, the following terms shall have the meaning
set forth below, and when the meaning is intended, the initial letter of the
word shall be capitalized.

2.1"Affiliate" shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations of the Exchange Act.

2.2"Award" means, individually or collectively, a grant under this Plan of
NQSOs, ISOs, SARs, Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Units, or Stock-Based Awards.

2.3"Award Agreement" means either (i) an agreement entered into by the Company
and each Participant setting forth the terms and provisions applicable to Awards
granted under this Plan; or (ii) a statement issued by the Company to a
Participant describing the terms and provisions of such Award.

2.4"Beneficial Owner or Beneficial Ownership" shall have the meaning ascribed to
such term in rule 13d-3 of the General Rules and Regulations under the Exchange
Act.

2.5"Board" or "Board of Directors" means the Board of Directors of the Company.

--------------------------------------------------------------------------------



2.6"Cause" means:

(a)Gross negligence or gross neglect of duties;

(b)Commission of a felony or of a gross misdemeanor involving moral turpitude;
or

(c)Fraud, disloyalty, dishonesty or willful violation of any law or significant
Company policy committed in connection with the person's employment in service
and resulting in an adverse effect on the Company.

2.7"Change in Control" shall mean any of the following:

(a)Individuals who, on the date of adoption of this Plan, constitute the Board
(the "Incumbent Directors") cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to such date, whose election or nomination for election was approved by a vote
of at least two-thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director;

(b)Any "person" (as such term is defined in Section 3(a)(9) of the Exchange Act
and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes
a "beneficial owner" (as defined in Rule 13d 3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company's then outstanding securities eligible to
vote for the election of the Board (the "Company Voting Securities"); provided,
however, that the event described in this paragraph (ii) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (A) by
the Company or any Subsidiary, (B) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary, (C) by any
underwriter temporarily holding securities pursuant to an offering of such
securities or (D) pursuant to a Non-Qualifying Transaction (as defined in
paragraph (c)); or

(c)The consummation of a merger, consolidation, statutory share exchange, sale
of all or substantially all of the Company's assets, a plan of liquidation or
dissolution of the Company or similar form of corporate transaction involving
the Company or any of its Subsidiaries that requires the approval of the
Company's shareholders, whether for such transaction or the issuance of
securities in the transaction (a "Business Transaction"), unless immediately
following such Business Transaction: (A) more than 50% of the total voting power
of (x) the corporation resulting from such Business Transaction (the "Surviving
Corporation"), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of at least 95% of the voting
securities eligible to elect directors of the Surviving Corporation (the "Parent
Corporation"), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Transaction (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Transaction), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Transaction, (B) no person (other than any employee

2

--------------------------------------------------------------------------------



benefit plan (or related trust) sponsored or maintained by the Surviving
Corporation or the Parent Corporation), is or becomes the beneficial owner,
directly or indirectly, of 25% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (C) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Transaction were
Incumbent Directors at the time of the Board's approval of the execution of the
initial agreement providing for such Business Transaction (any Business
Transaction which satisfies all of the criteria specified in (A), (B) and
(C) above shall be deemed to be a "Non-Qualifying Transaction").

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 25% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

2.8"Code" means the U.S. Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.

2.9"Committee" Compensation Committee of the Board. However, if a member of the
Compensation Committee is not an "outside director" within the meaning of
Section 162(m) of the Code or is not a "non-employee director" within the
meaning of Rule 16b-3 under the Exchange Act, the Compensation Committee may
from time to time delegate some or all of its functions under the Plan to a
committee or subcommittee composed members that meet the relevant requirements.
The term "Committee" includes any such committee or subcommittee, to the extent
of the Compensation Committee's delegation.

2.10"Company" means Central Pacific Financial Corp., a Hawaii corporation, and
any successor thereto as provided in Article 18 herein.

2.11"Covered Employee" means a Participant who is a "covered employee," as
defined in Section 162(m) of the Code and the regulations promulgated under
Section 162(m) of the Code, or any successor statute.

2.12"Director" means any individual who is a member of the Board of Directors of
the Company and/or its Subsidiaries.

2.13"Employee" means any employee of the Company, its Affiliates, and/or its
Subsidiaries. Directors who are not otherwise employed by the Company, its
Affiliates, and/or its Subsidiaries shall not be considered Employees under this
Plan.

Individuals described in the first sentence of this definition who are foreign
nationals or are employed outside of the United States, or both, are considered
to be Employees and may be granted Awards on the terms and conditions set forth
in the Plan, or on such other terms and conditions as may, in the judgment of
the Committee, be necessary or desirable to further the purpose of the Plan

2.14"Exchange Act" means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

2.15"Fair Market Value" or "FMV" means a price that is based on the opening,
closing, actual, high, low, or average selling prices of a Share on the New York
Stock Exchange ("NYSE") or other established stock exchange (or exchanges) on
the applicable date, the preceding trading

3

--------------------------------------------------------------------------------



day, the next succeeding trading day, or an average of trading days, as
determined by the Committee in its discretion. Such definition of FMV shall be
specified in the Award Agreement and may differ depending on whether FMV is in
reference to the grant, exercise, vesting, or settlement or payout of an Award.
If, however, the accounting standards used to account for equity awards granted
to Participants are substantially modified subsequent to the Effective Date of
the Plan, the Committee shall have the ability to determine an Award's FMV based
on the relevant facts and circumstances. If Shares are not traded on an
established stock exchange, FMV shall be determined by the Committee based on
objective criteria.

2.16"Fiscal Year" means the year commencing on January 1 and ending December 31
or other time period as approved by the Board.

2.17"Freestanding SAR" means an SAR that is granted independently of any
Options, as described in Article 7 herein.

2.18"Full Value Award" means an Award other than in the form of an ISO, NQSO, or
SAR and which is settled by the issuance of Shares.

2.19"Grant Price" means the price at which a SAR may be exercised by a
Participant, as determined by the Committee and set forth in Section 7.1 herein.

2.20"Incentive Stock Option" or "ISO" means an Option to purchase Shares granted
under Article 6 herein and that is designated as an Incentive Stock Option and
is intended to meet the requirements of Section 422 of the Code, or any
successor provision.

2.21"Independent Contractor" means an individual providing services to the
Company, its Affiliates, and/or its Subsidiaries, other than a Director who is
not also an Employee of the Company, its Affiliates, and/or its Subsidiaries.
Such Independent Contractor shall be eligible to participate in the Plan as
selected by the Committee in accordance with Article 5. Notwithstanding any
other provision in the Plan to the contrary, the following shall apply in the
case of an Independent Contractor who is allowed to participate in the Plan:
(a) with respect to any reference in this Plan to the working relationship
between such Independent Contractor and the Company, its Affiliates, and/or its
Subsidiaries, the term "service" shall apply as may be appropriate in lieu of
the term "employment" or "employ"; (b) no such Independent Contractor shall be
eligible for a grant of an ISO; and (c) the exercise period and vesting of an
Award following such Independent Contractor's termination from service shall be
specified and governed under the terms and conditions of the Award as may be
determined by the Committee and set forth in the Independent Contractor's Award
Agreement related to such Award.

2.22"Insider" shall mean an individual who is, on the relevant date, an officer,
Director, or more than ten percent (10%) Beneficial Owner of any class of the
Company's equity securities that is registered pursuant to Section 12 of the
Exchange Act, as determined by the Board in accordance with Section 16 of the
Exchange Act.

2.23"Nonqualified Stock Option" or "NQSO" means an Option to purchase Shares,
granted under Article 6 herein, which is not intended to be an Incentive Stock
Option or that otherwise does not meet such requirements.

2.24"Option" means an Incentive Stock Option or a Nonqualified Stock Option, as
described in Article 6 herein.

2.25"Option Price" means the price at which a Share may be purchased by a
Participant pursuant to an Option, as determined by the Committee.

4

--------------------------------------------------------------------------------



2.26"Participant" means an Employee, Director or Independent Contractor who has
been selected to receive an Award or who has an outstanding Award granted under
the Plan.

2.27"Performance-Based Compensation" means compensation under an Award that
satisfies the requirements of Section 162(m) of the Code for deductibility of
remuneration paid to Covered Employees.

2.28"Performance Measures" means measures as described in Article 11 on which
the performance goals are based and which are approved by the Company's
shareholders pursuant to this Plan in order to qualify Awards as
Performance-Based Compensation.

2.29"Performance Period" means the period of time during which the performance
goals must be met in order to determine the degree of payout and/or vesting with
respect to an Award.

2.30"Performance Share" means an Award granted to a Participant, as described in
Article 9 herein.

2.31"Performance Unit" means an Award granted to a Participant, as described in
Article 9 herein.

2.32"Period of Restriction" means the period when Awards are subject to
forfeiture based on the passage of time, the achievement of performance goals,
and/or upon the occurrence of other events as determined by the Committee, at
its discretion.

2.33"Person" shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
"group" as defined in Section 13(d) thereof.

2.34"Restricted Stock" means an Award of Shares granted to a Participant
pursuant to Article 8 herein.

2.35"Restricted Stock Unit" means an Award granted to a Participant pursuant to
Article 8 herein.

2.36"Shares" or "Stock" means the Shares of common stock of the Company.

2.37"Stock Appreciation Right" or "SAR" means an Award, designated as an SAR,
pursuant to the terms of Article 7 herein.

2.38"Stock-Based Award" means an Award granted pursuant to the terms of
Section 10.2 herein.

2.39"Subsidiary" means any corporation, partnership, joint venture, limited
liability company, or other entity (other than the Company) in an unbroken chain
of entities beginning with the Company if each of the entities other than the
last entity in the unbroken chain owns at least fifty percent (50%) of the total
combined voting power in one of the other entities in such chain.

2.40"Tandem SAR" means an SAR that is granted in connection with a related
Option pursuant to Article 7 herein, the exercise of which shall require
forfeiture of the right to purchase a Share under the related Option (and when a
Share is purchased under the Option, the Tandem SAR shall similarly be
cancelled) or an SAR that is granted in tandem with an Option but the exercise
of such Option does not cancel the SAR, but rather results in the exercise of
the related SAR.

Article 3. Administration

        3.1    General.    The Committee shall be responsible for administering
the Plan. The Committee may employ attorneys, consultants, accountants, and
other persons, and the Committee, the Company, and its officers and Directors
shall be entitled to rely upon the advice, opinions, or valuations of any such
persons. All actions taken and all interpretations and determinations made by
the Committee shall be final, conclusive, and binding upon the Participants, the
Company, and all other interested parties.

5

--------------------------------------------------------------------------------



        3.2    Authority of the Committee.    The Committee shall have full and
exclusive discretionary power and authority to interpret the terms and the
intent of the Plan and to determine eligibility for Awards and to adopt such
rules, regulations, and guidelines for administering the Plan as the Committee
may deem necessary or proper. Such authority shall include, but not be limited
to, selecting Award recipients, establishing all Award terms and conditions and,
subject to Article 16, adopting modifications and amendments, or subplans to the
Plan or any Award Agreement, including without limitation, any that are
necessary to comply with the laws of the countries in which the Company, its
Affiliates, and/or its Subsidiaries operate.

        3.3    Delegation.    The Committee may delegate to one or more of its
members or to one or more officers of the Company, its Affiliates and/or its
Subsidiaries, or to one or more agents or advisors such administrative duties as
it may deem advisable, and the Committee or any person to whom it has delegated
duties as aforesaid may employ one or more persons to render advice with respect
to any responsibility the Committee or such person may have under the Plan.
Except with respect to Awards to Insiders, the Committee may (to the extent
permitted by applicable law), by resolution, authorize one or more officers of
the Company to do one or both of the following: (a) designate officers,
Employees, or Independent Contractors of the Company, its Affiliates, and/or its
Subsidiaries to be recipients of Awards; and (b) determine the size of the
Award; provided, however, that the resolution providing such authorization sets
forth the total number of Awards such officer or officers may grant.

Article 4. Shares Subject to the Plan and Maximum Awards

        4.1    Number of Shares Available for Awards.    Subject to adjustment
as provided in this Article 4, the number of Shares which may be delivered
pursuant to Awards granted under the Plan (the "Share Authorization") shall be
1,500,000 Shares. The maximum aggregate number of Shares that may be granted
pursuant to any Award granted in any one Fiscal Year to any one Participant
shall be 200,000 Shares. The maximum number of Shares that may be issued for
Full Value Awards shall be limited to 50% of the Share Authorization. Any Shares
related to Awards which terminate by expiration, forfeiture, cancellation, or
otherwise without the issuance of such Shares, are settled in cash in lieu of
Shares, or are exchanged with the Committee's permission for Awards not
involving Shares, shall be available again for grant under the Plan. Moreover,
if the Option Price of any Option granted under the Plan or the tax withholding
requirements with respect to any Award granted under the Plan are satisfied by
tendering Shares to the Company (by either actual delivery or by attestation),
or if an SAR is exercised, only the number of Shares issued, net of the Shares
tendered, if any, will be deemed delivered for purposes of determining the
maximum number of Shares available for delivery under the Plan. The maximum
number of Shares available for issuance under the Plan shall not be reduced to
reflect any dividends or dividend equivalents that are reinvested into
additional Shares or credited as additional Restricted Stock, Restricted Stock
Units, Performance Shares, or Stock-Based Awards. The Shares available for
issuance under the Plan may be authorized and unissued Shares or treasury
Shares.

        4.2    Adjustments in Authorized Shares.    In the event of any
corporate event or transaction (including, but not limited to, a change in the
Shares of the Company or the capitalization of the Company) such as a merger,
consolidation, reorganization, recapitalization, separation, Stock dividend,
Stock split, reverse Stock split, split up, spin-off, or other distribution of
Stock or property of the Company, combination of securities, exchange of
securities, dividend in kind, or other like change in capital structure or
distribution (other than normal cash dividends) to shareholders of the Company,
or any similar corporate event or transaction, the Committee, in its sole
discretion, in order to prevent dilution or enlargement of Participants' rights
under the Plan, shall substitute or adjust, in an equitable manner, as
applicable, the number and kind of Shares that may be issued under the Plan, the
number and kind of Shares subject to outstanding Awards, the Option Price or
Grant Price applicable to outstanding Awards, the Award Limits, and other value
determinations applicable to outstanding Awards.

6

--------------------------------------------------------------------------------




        Appropriate adjustments may also be made by the Committee in the terms
of any Awards under the Plan to reflect such changes or distributions and to
modify any other terms of outstanding Awards on an equitable basis, including
modifications of performance goals and changes in the length of Performance
Periods. The determination of the Committee as to the foregoing adjustments, if
any, shall be conclusive and binding on Participants under the Plan.

        Subject to the provisions of Article 15 and any applicable law or
regulatory requirement, without affecting the number of Shares reserved or
available hereunder, the Committee may authorize the issuance, assumption,
substitution, conversion or termination of Awards under this Plan in connection
with any merger, consolidation, acquisition of property or Stock, or
reorganization, upon such terms and conditions as it may deem appropriate.
Additionally, the Committee may amend the Plan, or adopt supplements to the
Plan, in such manner as it deems appropriate to provide for such issuance,
assumption, substitution, conversion or termination, all without further action
by the Company's shareholders.

Article 5. Eligibility and Participation

        5.1    Eligibility.    Individuals eligible to participate in the Plan
include all Employees, Directors, and Independent Contractors.

        5.2    Actual Participation.    Subject to the provisions of the Plan,
the Committee may from time to time, select from all eligible Employees,
Directors, and Independent Contractors, those to whom Awards shall be granted
and shall determine the nature and amount of each Award.

Article 6. Stock Options

        6.1    Grant of Options.    Subject to the terms and provisions of the
Plan, Options may be granted to Participants in such number, and upon such
terms, and at any time and from time to time as shall be determined by the
Committee, provided that ISOs shall not be granted to Non-Employee Directors and
Independent Contractors.

        6.2    Award Agreement.    Each Option grant shall be evidenced by an
Award Agreement that shall specify the Option Price, the duration of the Option,
the number of Shares to which the Option pertains, the conditions upon which an
Option shall become vested and exercisable, and such other provisions as the
Committee shall determine which are not inconsistent with the terms of the Plan.
The Award Agreement also shall specify whether the Option is intended to be an
ISO or a NQSO.

        6.3    Option Price.    The Option Price for each grant of an Option
under this Plan shall be determined by the Committee and shall be specified in
the Award Agreement. The Option Price shall be at least one hundred percent
(100%) of the FMV of the Shares on the date of grant.

        6.4    Duration of Options.    Each Option granted to a Participant
shall expire at such time as the Committee shall determine at the time of grant;
provided, however, no Option shall be exercisable later than the tenth (10th)
anniversary date of its grant.

        6.5    Exercise of Options.    Options granted under this Article 6
shall be exercisable at such times and be subject to such restrictions and
conditions as the Committee shall in each instance approve, which need not be
the same for each grant or for each Participant.

        6.6    Payment.    Options granted under this Article 6 shall be
exercised by the delivery of a written notice of exercise to the Company,
setting forth the number of Shares with respect to which the Option is to be
exercised, accompanied by full payment for the Shares.

        The Option Price upon exercise of any Option shall be payable to the
Company in full either: (a) in cash or its equivalent; (b) by tendering (either
by actual delivery or attestation) previously acquired Shares having an
aggregate FMV at the time of exercise equal to the total Option Price

7

--------------------------------------------------------------------------------




(provided, if required to maintain favorable accounting treatment for the
Options granted, the Shares that are tendered must have been held by the
Participant for at least six (6) months prior to their tender to satisfy the
Option Price or have been purchased on the open market); (c) by a combination of
(a) and (b); or (d) any other method approved by the Committee in its sole
discretion at the time of grant and as set forth in the Award Agreement.

        The Committee also may allow cashless exercise as permitted under the
Federal Reserve Board's Regulation T, subject to applicable securities law
restrictions, or by any other means which the Committee determines to be
consistent with the Plan's purpose and applicable law.

        Subject to Section 6.7 and any governing rules or regulations, as soon
as practicable after receipt of a written notification of exercise and full
payment, the Company shall deliver to the Participant, Share certificates or
evidence of book entry Shares, in an appropriate amount based upon the number of
Shares purchased under the Option(s).

        Unless otherwise determined by the Committee, all payments under all of
the methods indicated above shall be paid in United States dollars.

        6.7    Restrictions on Share Transferability.    The Committee may
impose such restrictions on any Shares acquired pursuant to the exercise of an
Option granted under this Article 6 as it may deem advisable, including, without
limitation, requiring the Participant to hold the Shares acquired pursuant to
exercise for a specified period of time, restrictions under applicable federal
securities laws, under the requirements of any stock exchange or market upon
which such Shares are then listed and/or traded, and under any blue sky or state
securities laws applicable to such Shares.

        6.8    Termination of Employment.    Each Participant's Award Agreement
shall set forth the extent to which the Participant shall have the right to
exercise the Option following termination of the Participant's employment with
the Company, its Affiliates, and/or its Subsidiaries. Such provisions shall be
determined in the sole discretion of the Committee, shall be included in the
Award Agreement entered into with each Participant, need not be uniform among
all Options issued pursuant to this Article 6, and may reflect distinctions
based on the reasons for termination.

        6.9    Transferability of Options.    

        (a)    Incentive Stock Options.    No ISO granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. Further, all ISOs
granted to a Participant under this Article 6 shall be exercisable during his or
her lifetime only by such Participant.

        (b)    Nonqualified Stock Options.    Except as otherwise provided in a
Participant's Award Agreement or otherwise at any time by the Committee, no NQSO
granted under this Article 6 may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution; provided that the Board or Committee may permit
further transferability, on a general or a specific basis, and may impose
conditions and limitations on any permitted transferability. Further, except as
otherwise provided in a Participant's Award Agreement or otherwise at any time
by the Committee, or unless the Board or the Committee decides to permit further
transferability, all NQSOs granted to a Participant under this Article 6 shall
be exercisable during his or her lifetime only by such Participant.

        6.10    Notification of Disqualifying Disposition.    The Participant
will notify the Company upon the disposition of Shares issued pursuant to the
exercise of an ISO. The Company will use such information to determine whether a
disqualifying disposition as described in Section 421(b) of the Code has
occurred.

8

--------------------------------------------------------------------------------



Article 7. Stock Appreciation Rights

        7.1    Grant of SARs.    Subject to the terms and conditions of the
Plan, SARs may be granted to Participants at any time and from time to time as
shall be determined by the Committee. The Committee may grant Freestanding SARs,
Tandem SARs, or any combination of these forms of SARs.

        Subject to the terms and conditions of the Plan, the Committee shall
have complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of the Plan, in determining the
terms and conditions pertaining to such SARs.

        The SAR Grant Price for each grant of a Freestanding SAR shall be
determined by the Committee and shall be specified in the Award Agreement. The
SAR Grant Price must be at least one hundred percent (100%) of the FMV of the
Shares on the date of grant. The Grant Price of Tandem SARs shall be equal to
the Option Price of the related Option.

        7.2    SAR Agreement.    Each SAR Award shall be evidenced by an Award
Agreement that shall specify the Grant Price, the term of the SAR, and such
other provisions as the Committee shall determine.

        7.3    Term of SAR.    The term of an SAR granted under the Plan shall
be determined by the Committee, in its sole discretion, and except as determined
otherwise by the Committee and specified in the SAR Award Agreement, no SAR
shall be exercisable later than the tenth (10th) anniversary date of its grant.

        7.4    Exercise of Freestanding SARs.    Freestanding SARs may be
exercised upon whatever terms and conditions the Committee, in its sole
discretion, imposes upon them.

        7.5.    Exercise of Tandem SARs.    Tandem SARs may be exercised for all
or part of the Shares subject to the related Option upon the surrender of the
right to exercise the equivalent portion of the related Option. A Tandem SAR may
be exercised only with respect to the Shares for which its related Option is
then exercisable.

        Notwithstanding any other provision of this Plan to the contrary, with
respect to a Tandem SAR granted in connection with an ISO: (a) the Tandem SAR
will expire no later than the expiration of the underlying ISO; (b) the value of
the payout with respect to the Tandem SAR may be for no more than one hundred
percent (100%) of the difference between the Option Price of the underlying ISO
and the FMV of the Shares subject to the underlying ISO at the time the Tandem
SAR is exercised; and (c) the Tandem SAR may be exercised only when the FMV of
the Shares subject to the ISO exceeds the Option Price of the ISO.

        7.6    Payment of SAR Amount.    Upon the exercise of an SAR, a
Participant shall be entitled to receive payment from the Company in an amount
determined by multiplying:

(a)The difference between the FMV of a Share on the date of exercise over the
Grant Price; by

(b)The number of Shares with respect to which the SAR is exercised.

        At the discretion of the Committee, the payment upon SAR exercise may be
in cash, in Shares of equivalent value, in some combination thereof, or in any
other manner approved by the Committee at its sole discretion. The Committee's
determination regarding the form of SAR payout shall be set forth or reserved
for later determination in the Award Agreement pertaining to the grant of the
SAR.

        7.7    Termination of Employment.    Each Award Agreement shall set
forth the extent to which the Participant shall have the right to exercise the
SAR following termination of the Participant's employment with the Company, its
Affiliates, and/or its Subsidiaries. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreement
entered

9

--------------------------------------------------------------------------------




into with Participants, need not be uniform among all SARs issued pursuant to
the Plan, and may reflect distinctions based on the reasons for termination.

        7.8    Nontransferability of SARs.    Except as otherwise provided in a
Participant's Award Agreement, no SAR granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution; provided that the Board
or Committee may permit further transferability, on a general or a specific
basis, and may impose conditions and limitations on any permitted
transferability. Further, except as otherwise provided in a Participant's Award
Agreement or otherwise unless the Board or the Committee decides to permit
further transferability, all SARs granted to a Participant under this Article 7
shall be exercisable during his or her lifetime only by such Participant.

        7.9    Other Restrictions.    The Committee shall impose such other
conditions and/or restrictions on any Shares received upon exercise of a SAR
granted pursuant to the Plan as it may deem advisable. This includes, but is not
limited to, requiring the Participant to hold the Shares received upon exercise
of an SAR for a specified period of time.

Article 8. Restricted Stock and Restricted Stock Units

        8.1    Grant of Restricted Stock or Restricted Stock Units.    Subject
to the terms and provisions of the Plan, the Committee, at any time and from
time to time, may grant Shares of Restricted Stock and/or Restricted Stock Units
to Participants in such amounts, as the Committee shall determine. Restricted
Stock Units shall be similar to Restricted Stock except that no Shares are
actually awarded to the Participant on the date of grant.

        8.2    Restricted Stock or Restricted Stock Unit Agreement.    Each
Restricted Stock and/or Restricted Stock Unit grant shall be evidenced by an
Award Agreement that shall specify the Period(s) of Restriction, the number of
Shares of Restricted Stock or the number of Restricted Stock Units granted, and
such other provisions as the Committee shall determine.

        8.3    Transferability.    Except as provided in this Article 8, the
Shares of Restricted Stock and/or Restricted Stock Units granted herein may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
until the end of the applicable Period of Restriction established by the
Committee and specified in the Award Agreement (and in the case of Restricted
Stock Units until the date of delivery or other payment), or upon earlier
satisfaction of any other conditions, as specified by the Committee, in its sole
discretion, and set forth in the Award Agreement. All rights with respect to the
Restricted Stock and/or Restricted Stock Units granted to a Participant under
the Plan shall be available during his or her lifetime only to such Participant.

        8.4    Other Restrictions.    The Committee shall impose such other
conditions and/or restrictions on any Shares of Restricted Stock or Restricted
Stock Units granted pursuant to the Plan as it may deem advisable including,
without limitation, a requirement that Participants pay a stipulated purchase
price for each Share of Restricted Stock or each Restricted Stock Unit,
restrictions based upon the achievement of specific performance goals,
time-based restrictions on vesting following the attainment of the performance
goals, time-based restrictions, restrictions under applicable federal or state
securities laws, or any holding requirements or sale restrictions placed on the
Shares by the Company upon vesting of such Restricted Stock or Restricted Stock
Units.

        To the extent deemed appropriate by the Committee, the Company may
retain the certificates representing Shares of Restricted Stock in the Company's
possession until such time as all conditions and/or restrictions applicable to
such Shares have been satisfied or lapse.

        Except as otherwise provided in this Article 8, Shares of Restricted
Stock covered by each Restricted Stock Award shall become freely transferable by
the Participant after all conditions and restrictions applicable to such Shares
have been satisfied or lapse, and Restricted Stock Units shall be

10

--------------------------------------------------------------------------------




paid in cash, Shares, or a combination of cash and Shares as the Committee, in
its sole discretion shall determine.

        8.5    Certificate Legend.    In addition to any legends placed on
certificates pursuant to Section 8.4 herein, each certificate representing
Shares of Restricted Stock granted pursuant to the Plan may bear a legend such
as the following:

        "The sale or other transfer of the Shares of Stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the Central Pacific
Financial Corp.'s 2004 Stock Compensation Plan, and in the associated Restricted
Stock Award Agreement. A copy of the Plan and such Restricted Stock Award
Agreement may be obtained from the Central Pacific Financial Corp."

        8.6    Voting Rights.    To the extent permitted or required by law, as
determined by the Committee, Participants holding Shares of Restricted Stock
granted hereunder may be granted the right to exercise full voting rights with
respect to those Shares during the Period of Restriction. A Participant shall
have no voting rights with respect to any Restricted Stock Units granted
hereunder.

        8.7    Dividends and Dividend Equivalents.    During the Period of
Restriction, Participants holding Shares of Restricted Stock or Restricted Stock
Units granted hereunder may, if the Committee so determines, be credited with
dividends paid with respect to Restricted Stock or dividend equivalents with
respect to Restricted Stock Units while they are so held in a manner determined
by the Committee in its sole discretion. The Committee may apply any
restrictions to the dividends or dividend equivalents that the Committee deems
appropriate. The Committee, in its sole discretion, may determine the form of
payment of dividends or dividend equivalents, including cash, Shares, Restricted
Stock, or Restricted Stock Units and such dividends or dividend equivalents may
be subject to accrual, forfeiture, or payout restrictions as determined by the
Committee.

        8.8    Termination of Employment.    Each Award Agreement shall set
forth the extent to which the Participant shall have the right to retain
Restricted Stock and/or Restricted Stock Units following termination of the
Participant's employment with the Company, its Affiliates, and/or its
Subsidiaries. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Shares of Restricted Stock or
Restricted Stock Units issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination.

        8.9    Section 83(b) Election.    The Committee may provide in an Award
Agreement that the Award of Restricted Stock is conditioned upon the Participant
making or refraining from making an election with respect to the Award under
Section 83(b) of the Code. If a Participant makes an election pursuant to
Section 83(b) of the Code concerning a Restricted Stock Award, the Participant
shall be required to file promptly a copy of such election with the Company.

Article 9. Performance Shares and Performance Units

        9.1    Grant of Performance Shares and Performance Units.    Subject to
the terms of the Plan, Performance Shares and/or Performance Units may be
granted to Participants in such amounts and upon such terms, and at any time and
from time to time, as shall be determined by the Committee.

        9.2    Value of Performance Shares and Performance Units.    Each
Performance Share shall have an initial value equal to the FMV of a Share on the
date of grant. Each Performance Unit shall have an initial value that is
established by the Committee at the time of grant. The Committee shall set
performance goals in its discretion which, depending on the extent to which they
are met, will determine the value and/or number of Performance
Shares/Performance Units that will be paid out to the Participant.

11

--------------------------------------------------------------------------------



        9.3    Earning of Performance Shares and Performance Units.    Subject
to the terms of this Plan, after the applicable Performance Period has ended,
the holder of Performance Shares/Performance Units shall be entitled to receive
payout on the value and number of Performance Shares/Performance Units earned by
the Participant over the Performance Period, to be determined as a function of
the extent to which the corresponding performance goals have been achieved.
Notwithstanding the foregoing, the Company has the ability to require the
Participant to hold the Shares received pursuant to such Award for a specified
period of time.

        9.4    Form and Timing of Payment of Performance Shares and Performance
Units.    Payment of earned Performance Shares/Performance Units shall be as
determined by the Committee and as evidenced in the Award Agreement. Subject to
the terms of the Plan, the Committee, in its sole discretion, may pay earned
Performance Shares/Performance Units in the form of cash or in Shares (or in a
combination thereof) equal to the value of the earned Performance
Shares/Performance Units as soon as practicable after the end of the applicable
Performance Period. Any Shares may be granted subject to any restrictions deemed
appropriate by the Committee. The determination of the Committee with respect to
the form of payout of such Awards shall be set forth in the Award Agreement
pertaining to the grant of the Award.

        9.5    Dividend Equivalents.    At the discretion of the Committee,
Participants holding Performance Shares may be entitled to receive dividend
equivalents with respect to dividends declared with respect to the Shares. Such
dividends may be subject to accrual, forfeiture, or payout restrictions as
determined by the Committee in its sole discretion.

        9.6    Termination of Employment.    Each Award Agreement shall set
forth the extent to which the Participant shall have the right to retain
Performance Shares and/or Performance Units following termination of the
Participant's employment with the Company, its Affiliates, and/or its
Subsidiaries. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Awards of Performance Shares or
Performance Units issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination.

        9.7    Nontransferability.    Except as otherwise provided in a
Participant's Award Agreement, Performance Shares/Performance Units may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. Further, except
as otherwise provided in a Participant's Award Agreement, a Participant's rights
under the Plan shall be exercisable during his or her lifetime only by such
Participant.

Article 10. Stock-Based Awards

        10.1    Stock-Based Awards.    The Committee may grant other types of
equity-based or equity-related Awards (including the grant or offer for sale of
unrestricted Shares) in such amounts and subject to such terms and conditions,
as the Committee shall determine. Such Awards may entail the transfer of actual
Shares to Participants, or payment in cash or otherwise of amounts based on the
value of Shares and may include, without limitation, Awards designed to comply
with or take advantage of the applicable local laws of jurisdictions other than
the United States.

        10.2    Value of Stock-Based Awards.    Each Stock-Based Award shall
have a value based on the value of a Share, as determined by the Committee. The
Committee may establish performance goals in its discretion. If the Committee
exercises its discretion to establish performance goals, the number and/or value
of Stock-Based Awards that will be paid out to the Participant will depend on
the extent to which the performance goals are met.

        10.3    Earning of Stock-Based Awards.    Subject to the terms of this
Plan, the holder of Stock-Based Awards shall be entitled to receive payout on
the number and value of Stock-Based Awards

12

--------------------------------------------------------------------------------




earned by the Participant, to be determined as a function of the extent to which
applicable performance goals, if any, have been achieved.

        10.4    Form and Timing of Payment of Stock-Based Awards.    Payment of
earned Stock-Based Awards shall be as determined by the Committee and as
evidenced in the Award Agreement. Subject to the terms of the Plan, the
Committee, in its sole discretion, may pay earned Stock-Based Awards in the form
of cash or in Shares (or in a combination thereof) that have an aggregate FMV
equal to the value of the earned Stock-Based Awards. Such Shares may be granted
subject to any restrictions deemed appropriate by the Committee. The
determination of the Committee with respect to the form of payout of such Awards
shall be set forth in the Award Agreement pertaining to the grant of the Award.

        10.5    Termination of Employment.    Each Award Agreement shall set
forth the extent to which the Participant shall have the right to receive
Stock-Based Awards following termination of the Participant's employment with
the Company, its Affiliates, and/or its Subsidiaries. Such provisions shall be
determined in the sole discretion of the Committee, shall be included in the
Award Agreement entered into with each Participant, need not be uniform among
all Awards of Stock-Based Awards issued pursuant to the Plan, and may reflect
distinctions based on the reasons for termination.

        10.6    Nontransferability.    Except as otherwise provided in a
Participant's Award Agreement, Stock-Based Awards may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
in a Participant's Award Agreement, a Participant's rights under the Plan shall
be exercisable during the Participant's lifetime only by the Participant.

        10.7    Dividend Equivalents.    At the discretion of the Committee,
Participants holding Stock-Based Awards may be entitled to receive dividend
equivalents with respect to dividends declared with respect to the Shares. Such
dividends may be subject to accrual, forfeiture, or payout restrictions as
determined by the Committee in its sole discretion.

Article 11. Performance Measures

        Unless and until the Committee proposes for shareholder vote and the
shareholders approve a change in the general Performance Measures set forth in
this Article 11, the performance goals upon which the payment or vesting of an
Award to a Covered Employee that is intended to qualify as Performance-Based
Compensation shall be limited to the following Performance Measures:

(a)Earnings per share (actual or targeted growth);

(b)Net income after capital costs;

(c)Net income (before or after taxes);

(d)Return measures (including, but not limited to, return on assets,
risk-adjusted return on capital, or return on equity);

(e)Efficiency ratio;

(f)Full-time equivalency control;

(g)Stock price (including, but not limited to, growth measures and total
shareholder return);

(h)Noninterest income compared to net interest income ratio;

(i)Expense targets;

(j)Margins;

(k)Operating efficiency;

13

--------------------------------------------------------------------------------



(l)EVA®;

(m)Credit quality measures;

(n)Customer satisfaction;

(o)Loan growth;

(p)Deposit growth;

(q)Net interest margin;

(r)Fee income;

(s)Operating expense; and

(t)Credit quality.

        In addition to the foregoing, the Committee may consider the following
individual unit/production Performance Measures; cost per dollar loan growth;
cost per dollar deposit growth; revenue per personnel; operating expense to
group budget; service levels (group); and personal performance.

        Any Performance Measure(s) may be used to measure the performance of the
Company as a whole or any business unit of the Company or any combination
thereof, as the Committee may deem appropriate, or any of the above Performance
Measures as compared to the performance of a group of comparator companies, or
published or special index that the Committee, in its sole discretion, deems
appropriate. The Committee also has the authority to provide for accelerated
vesting of any Award based on the achievement of performance goals pursuant to
the Performance Measures specified in this Article 11.

        The Committee may provide in any such Award that any evaluation of
performance may include or exclude any of the following events that occurs
during a Performance Period: (a) asset write-downs; (b) litigation or claim
judgments or settlements; (c) the effect of changes in tax laws, accounting
principles, or other laws or provisions affecting reported results;
(d) reorganization or restructuring programs; (e) extraordinary or nonrecurring
items as described in Accounting Principles Board Opinion No. 30 and/or in
management's discussion and analysis of financial condition and results of
operations appearing in the Company's annual report to shareholders for the
applicable year; (f) acquisitions or divestitures; and (g) foreign exchange
gains and losses. To the extent such inclusions or exclusions affect Awards to
Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.

        Awards that are designed to qualify as Performance-Based Compensation,
and that are held by Covered Employees, may not be adjusted upward. The
Committee shall retain the discretion to adjust such Awards downward.

        In the event that applicable tax and/or securities laws change to permit
Committee discretion to alter the governing Performance Measures without
obtaining shareholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining shareholder approval. In
addition, in the event that the Committee determines that it is advisable to
grant Awards that shall not qualify as Performance-Based Compensation, the
Committee may make such grants without satisfying the requirements of Code
Section 162(m).

Article 12. Beneficiary Designation

        A Participant's "beneficiary" is the person or persons entitled to
receive payments or other benefits or exercise rights that are available under
the Plan in the event of the Participant's death. A Participant may designate a
beneficiary or change a previous beneficiary designation at any time by using
forms and following procedures approved by the Committee for that purpose. If no
beneficiary

14

--------------------------------------------------------------------------------




designated by the Participant is eligible to receive payments or other benefits
or exercise rights that are available under the Plan at the Participant's death
the beneficiary shall be the Participant's estate.

        Notwithstanding the provisions above, the Committee may in its
discretion, after notifying the affected Participants, modify the foregoing
requirements, institute additional requirements for beneficiary designations, or
suspend the existing beneficiary designations of living Participants or the
process of determining beneficiaries under this Article 12, or both. If the
Committee suspends the process of designating beneficiaries on forms and in
accordance with procedures it has approved pursuant to this Article 12, the
determination of who is a Participant's beneficiary shall be made under the
Participant's will and applicable state law.

Article 13. Deferrals and Share Settlements

        Notwithstanding any other provision under the Plan, the Committee may
permit or require a Participant to defer such Participant's receipt of the
payment of cash or the delivery of Shares that would otherwise be due to such
Participant by virtue of the exercise of an Option or SAR, or with respect to
the lapse or waiver of restrictions with respect to Restricted Stock or
Restricted Stock Units or the satisfaction of any requirements or performance
goals with respect to Performance Shares, Performance Units, or Stock-Based
Awards. If any such deferral election is required or permitted, the Committee
shall, in its sole discretion, establish rules and procedures for such payment
deferrals.

Article 14. Rights of Employees and Independent Contractors

        14.1    Employment.    Nothing in the Plan or an Award Agreement shall
interfere with or limit in any way the right of the Company, its Affiliates,
and/or its Subsidiaries to terminate any Participant's employment or other
service relationship at any time, nor confer upon any Participant any right to
continue in the capacity in which he or she is employed or otherwise serves the
Company, its Affiliates, and/or its Subsidiaries.

        Neither an Award nor any benefits arising under this Plan shall
constitute part of an employment contract with the Company, its Affiliates,
and/or its Subsidiaries and, accordingly, subject to Articles 3 and 16, this
Plan and the benefits hereunder may be terminated at any time in the sole and
exclusive discretion of the Committee without giving rise to liability on the
part of the Company, its Affiliates, and/or its Subsidiaries for severance
payments.

        For purposes of the Plan, transfer of employment of a Participant
between the Company, its Affiliates, and/or its Subsidiaries shall not be deemed
a termination of employment. Additionally, the Committee shall have the ability
to stipulate in a Participant's Award Agreement that a transfer to a company
that is spun-off from the Company shall not be deemed a termination of
employment with the Company for purposes of the Plan until the Participant's
employment is terminated with the spun-off company.

        14.2    Participation.    No Employee or Independent Contractor shall
have the right to be selected to receive an Award under this Plan, or, having
been so selected, to be selected to receive a future Award.

        14.3    Rights as a Shareholder.    A Participant shall have none of the
rights of a shareholder with respect to Shares covered by any Award until the
Participant becomes the record holder of such Shares.

Article 15. Change in Control

        Upon the occurrence of a Change in Control, unless otherwise
specifically prohibited under applicable laws, or by the rules and regulations
of any governing governmental agencies or national securities exchanges, or
unless the Committee shall determine otherwise in the Award Agreement

15

--------------------------------------------------------------------------------




(which may include a modification to the definition of a Change in Control as
determined by the Committee):

(a)Any and all Options and SARs granted hereunder shall become immediately
exercisable; additionally, if a Participant's employment is terminated for any
other reason except Cause within twelve (12) months of such Change in Control,
the Participant shall have until the earlier of: (i) twelve (12) months
following such termination date; or (ii) the expiration of the Option or SAR
term, to exercise any such Option or SAR;

(b)Any Period of Restriction for Restricted Stock and Restricted Stock Units
granted hereunder that have not previously vested shall end, and such Restricted
Stock and Restricted Stock Units shall become fully vested;

(c)The target payout opportunities attainable under all outstanding Awards under
the Plan which are subject to achievement of any of the Performance Measures
specified in Article 11, or any other performance conditions or restrictions
that the Committee has made the Award contingent upon, shall be deemed to have
been fully earned as of the effective date of the Change in Control.

(i)The vesting of all Awards denominated in Shares shall be accelerated as of
the effective date of the Change in Control, and there shall be paid out to
Participants a pro rata number of Shares based upon an assumed achievement of
all relevant targeted performance goals and upon the length of time within the
Performance Period, if any, that has elapsed prior to the Change in Control. The
Committee has the authority to pay all or any portion of the value of the Shares
in cash.

(ii)Awards denominated in cash shall be paid pro rata to Participants with the
proration determined as a function of the length of time within the Performance
Period, if any, that has elapsed prior to the Change in Control, and based on an
assumed achievement of all relevant targeted performance goals.

(d)Subject to Article 16, herein, the Committee shall have the authority to make
any modifications to the Awards as determined by the Committee to be appropriate
before the effective date of the Change in Control.

Article 16. Amendment, Modification, Suspension, and Termination

        16.1    Amendment, Modification, Suspension, and Termination.    The
Committee or Board may, at any time and from time to time, alter, amend, modify,
suspend, or terminate the Plan in whole or in part. Notwithstanding anything
herein to the contrary, without the prior approval of the Company's
shareholders, Options issued under the Plan will not be repriced, replaced, or
regranted through cancellation, or by lowering the exercise price of a
previously granted Option. No amendment of the Plan shall be made without
shareholder approval if shareholder approval is required by law, regulation, or
stock exchange rule.

        16.2    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events.    The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.2 hereof) affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent unintended dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan. The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on Participants under the Plan.

16

--------------------------------------------------------------------------------




        16.3    Awards Previously Granted.    Notwithstanding any other
provision of the Plan to the contrary, no termination, amendment, suspension, or
modification of the Plan shall adversely affect in any material way any Award
previously granted under the Plan, without the written consent of the
Participant holding such Award.

Article 17. Withholding

        17.1    Tax Withholding.    The Company shall have the power and the
right to deduct or withhold, or require a Participant to remit to the Company,
an amount sufficient to satisfy federal, state, and local taxes, domestic or
foreign (including the Participant's FICA obligation), required by law or
regulation to be withheld with respect to any taxable event arising or as a
result of this Plan.

        17.2    Share Withholding.    With respect to withholding required upon
the exercise of Options or SARs, upon the lapse of restrictions on Restricted
Stock or Restricted Stock Units, or upon the achievement of performance goals
related to Performance Shares, or any other taxable event arising as a result of
Awards granted hereunder, the Company may require or Participants may elect,
subject to the approval of the Committee, to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Shares having a
FMV of a Share on the date the tax is to be determined equal to the tax that
could be imposed on the transaction, provided that if required by the accounting
rules and regulations to maintain favorable accounting treatment for the Awards,
the tax is to be determined equal to the minimum statutory total tax that could
be imposed on the transaction. All elections shall be irrevocable, made in
writing, and signed by the Participant, and shall be subject to any restrictions
or limitations that the Committee, in its sole discretion, deems appropriate.

Article 18. Successors

        All obligations of the Company under the Plan with respect to Awards
granted hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

Article 19. General Provisions

        19.1    Forfeiture Events.    The Committee may specify in an Award
Agreement that the Participant's rights, payments, and benefits with respect to
an Award shall be subject to reduction, cancellation, forfeiture, or recoupment
upon the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Such events shall
include, but shall not be limited to, termination of employment for Cause,
violation of material Company, Affiliate, and/or Subsidiary policies, breach of
noncompetition, confidentiality, or other restrictive covenants that may apply
to the Participant, or other conduct by the Participant that is detrimental to
the business or reputation of the Company, its Affiliates, and/or its
Subsidiaries.

        19.2    Legend.    The certificates for Shares may include any legend
that the Committee deems appropriate to reflect any restrictions on transfer of
such Shares.

        19.3    Delivery of Title.    The Company shall have no obligation to
issue or deliver evidence of title for Shares issued under the Plan prior to:

(a)Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and

(b)Completion of any registration or other qualification of the Shares under any
applicable national or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable.

17

--------------------------------------------------------------------------------





        19.4    Investment Representations.    The Committee may require each
Participant receiving Shares pursuant to an Award under this Plan to represent
and warrant in writing that the Participant is acquiring the Shares for
investment and without any present intention to sell or distribute such Shares.

        19.5    Employees Based Outside of the United States.    Notwithstanding
any provision of the Plan to the contrary, in order to comply with the laws in
other countries in which the Company, its Affiliates, and/or its Subsidiaries
operate or have Employees or Independent Contractors, the Committee, in its sole
discretion, shall have the power and authority to:

(a)Determine which Affiliates and Subsidiaries shall be covered by the Plan;

(b)Determine which Employees and Independent Contractors outside the United
States are eligible to participate in the Plan;

(c)Modify the terms and conditions of any Award granted to Employees or
Independent Contractors outside the United States to comply with applicable
foreign laws;

(d)Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 19.5 by the Committee shall be attached to this Plan document as
appendices; and

(e)Take any action, before or after an Award is made that it deems advisable to
obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

        Notwithstanding the above, the Committee may not take any actions
hereunder, and no Awards shall be granted, that would violate the Exchange Act,
the Code, any securities law, or governing statute or any other applicable law.

        19.6    Uncertificated Shares.    To the extent that the Plan provides
for issuance of certificates to reflect the transfer of Shares, the transfer of
such Shares may be effected on a noncertificated basis, to the extent not
prohibited by applicable law or the rules of any stock exchange.

        19.7    Unfunded Plan.    Participants shall have no right, title, or
interest whatsoever in or to any investments that the Company, its Affiliates,
and/or its Subsidiaries may make to aid it in meeting its obligations under the
Plan. Nothing contained in the Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company, its Affiliates, and/or its
Subsidiaries and any Participant, beneficiary, legal representative, or any
other person. To the extent that any person acquires a right to receive payments
from the Company, its Affiliates, and/or its Subsidiaries under the Plan, such
right shall be no greater than the right of an unsecured general creditor of the
Company. All payments to be made hereunder shall be paid from the general funds
of the Company and no special or separate fund shall be established and no
segregation of assets shall be made to assure payment of such amounts except as
expressly set forth in the Plan. The Plan is not intended to be subject to
ERISA.

        19.8    No Fractional Shares.    No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, Awards, or other property shall be issued or paid in lieu of
fractional Shares or whether such fractional Shares or any rights thereto shall
be forfeited or otherwise eliminated.

        19.9    Retirement and Welfare Plans.    The Awards under this Plans
will not be included as "compensation" for purposes of computing benefits
payable to any Participant under the Company's retirement plans (both qualified
and nonqualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
Participant's benefit.

18

--------------------------------------------------------------------------------




Article 20. Legal Construction

        20.1    Gender and Number.    Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine, the
plural shall include the singular, and the singular shall include the plural.

        20.2    Severability.    In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

        20.3    Requirements of Law.    The granting of Awards and the issuance
of Shares under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required. The Company shall receive the
consideration required by law for the issuance of Awards under the Plan.

        The inability of the Company to obtain authority from any regulatory
body having jurisdiction, which authority is deemed by the Company's counsel to
be necessary to the lawful issuance and sale of any Shares hereunder, shall
relieve the Company of any liability in respect of the failure to issue or sell
such Shares as to which such requisite authority shall not have been obtained.

        20.4    Securities Law Compliance.    The Company may use reasonable
endeavors to register Shares allotted pursuant to the exercise of an Award with
the United States Securities and Exchange Commission or to effect compliance
with the registration, qualification, and listing requirements of any national
or foreign securities laws, stock exchange, or automated quotation system. With
respect to Insiders, transactions under this Plan are intended to comply with
all applicable conditions of Rule 16b-3 or its successors under the Exchange
Act. To the extent any provision of the Plan or action by the Committee fails to
so comply, it shall be deemed null and void, to the extent permitted by law and
deemed advisable by the Committee.

        20.5    Governing Law.    The Plan and each Award Agreement shall be
governed by the laws of the State of Hawaii, excluding any conflicts or choice
of law rule or principle that might otherwise refer construction or
interpretation of the Plan to the substantive law of another jurisdiction.
Unless otherwise provided in the Award Agreement, recipients of an Award under
the Plan are deemed to submit to the exclusive jurisdiction and venue of the
federal or state courts of Hawaii, to resolve any and all issues that may arise
out of or relate to the Plan or any related Award Agreement.

19

--------------------------------------------------------------------------------





QuickLinks


Central Pacific Financial Corp. 2004 Stock Compensation Plan
